Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PG Pub 2018/0286959 A1).
Regarding claim 1, Wang teaches a method, comprising: forming a dummy gate structure (polysilicon gate, not shown, paragraph [0017]) over a substrate (202, fig. 4); forming a source/drain structure (210A and 210D, fig. 11, paragraph [0021]) over the substrate; replacing the dummy gate structure with a metal gate structure (209, fig. 4, paragraph [0017]); forming a protection cap (231, fig. 10, paragraph [0020]) over the metal gate structure; forming a source/drain contact (240S and 240D, fig. 12) over the source/drain structure; performing a deposition process to form a first etch stop layer (281, fig. fig. 19) on the protection cap; depositing a second etch stop layer (283, fig. 19) over the first etch stop layer and the source/drain contact; etching the second etch stop layer to form an opening (285, fig. 20); and forming a via contact (286) in the opening.  
Wang does not teach in the text that the deposition process to form the first etch stop layer to be selective, wherein the selective deposition process has a faster deposition rate on the protection cap than on the source/drain contact.
Fig. 19 seems to suggest that the portion (281T) on the protection cap to be thicker than that (281B) on the source/drain contact.  Furthermore, fig. 20 teaches portion 281B is completely etched through while portion 281T remains.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the deposition process to form the first etch stop layer to be selective, wherein the selective deposition process had a faster deposition rate on the protection cap than on the source/drain contact, for the known benefit of preventing complete removal of portion 281T to protect the gate structure during the via etching process.
Regarding claim 3, Wang teaches the method of claim 1, further comprising etching back the source/drain contact (240D, figs. 19 and 20) after depositing the first etch stop layer selectively on the protection cap.  
Regarding claim 4, Wang does not teaches the method of claim 1, wherein depositing the second etch stop layer is performed using a non-selective deposition process.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to use a non-selective, as well as a selective, deposition process, for the reasoning of obvious to try set forth in KSR.  "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 2,5,6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“depositing a metal cap on a top surface of the source/drain contact prior to depositing the second etch stop layer” (claim 2);
“the selective deposition process is performed such that a top surface of the source/drain contact is free from the first etch stop layer” (claim 5);
“forming an interlayer dielectric (ILD) layer over the second etch stop layer prior to etching the second etch stop layer” (claim 6);
“after forming the first etch stop layer, etching back the source/drain contact to expose a sidewall of the protection cap; and forming a via contact in contact with the sidewall of the protection cap and a sidewall of the first etch stop layer” (claim 7);
“after forming the first etch stop layer, selectively forming a metal cap over the source/drain contact, wherein the metal cap has a higher deposition rate on the source/drain contact than on the first etch stop layer; and forming a via contact over the metal cap and the first etch stop layer” (claim 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899